 Case 2:19-cr-20020-PKH Document 10            Filed 04/09/19 Page 1 of 1 PageID #: 17



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION


UNITED STATES OF AMERICA                                                         PLAINTIFF

v.                                 Case No. 2:19-mj-2009-001

RYAN MILLER                                                                   DEFENDANT


                                          ORDER


       At the initial appearance conducted on the criminal Complaint, the Defendant agreed to

waive the issues of probable cause and detention pending the final disposition of the case;

accordingly, the Court considers the matters waived. The Defendant is detained, subject to

reconsideration on motion of Defendant.

       Dated: April 9, 2019


                                          /s/ Mark E. Ford
                                          HONORABLE MARK E. FORD
                                          UNITED STATES MAGISTRATE JUDGE
